Order entered February 25, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00003-CV

        FEE, SMITH, SHARP & VITULLO, LLP, ET AL., Appellants

                                         V.

  DEANA STRUNK AND CECIL WEBER ("SCOTT") CASTERLINE III,
                        Appellees

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-05323

                                     ORDER

      Before the Court is appellants’ February 23, 2021 unopposed motion for

extension of time to file their brief. We GRANT the motion and ORDER the

brief be filed no later than March 31, 2021.


                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE